Title: To John Adams from Edmund Jenings, 8 March 1780
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      Brussels March. 8th. 1780
     
     I have done myself the Honor of sending You a Copy, of what was written into Holland and have since (the 5th Instant) taken the Liberty of giving my Idea of the Conduct of the Parties in England and Ireland, and likewise laying before you an Extrait of what I have written on the Phantastic Notion taken up of a Constitutional Impossibility of Acknowledging the Independance of America.
     I receivd no Letter yesterday from England, but I cannot help observing to you, least it shoud escape your Notice that the public Papers say, that “the Dispatches taken in the American Packet, bound from France to the Congress by the Foudroyant, contain an Account of the French intended Campaign in America,” they say likewise from Belfast Feb 21. “that the Friendship, a Ship from St. Kitts to the Bristol Channel, which came North About from thence, put in here yesterday. The Master of her informs us, that He left that place on the 17th of Janry, on which Day, He heard that a fleet of Transports, under Convoy of two Ships of the Line and three frigates, had arrived at Antigua from N York, on the 14th. with Upwards of four thousand Men on Board after a passage of only Nineteen Days.”
     This Corresponds with what an English officer here has informd me.
     I Hope the french Ministry are informd of these Things. I beleive the regular Troops in England do not consist of so many as 10,000 and those chiefly Horse. I have written a Letter to Mr. Lee, addressed to the House of Mr. Grand, I am fearful it is not receivd. Give me leave to beg of you to enquire after it and at the same Time desire Mr. Grand to let you have some things, He has left there for me. There are among other Matters some Maps, which you may perhaps find Useful.
     I have picked up an Excellent Pamphlet written in the Year 1756. entitld Examen de la Conduit des Anglois. It is well calculatd to rouse the Dutch against the English, it being a detail of a breach of Treaties and of Injuries done to the Commerce and Flag of Holland.
     
      I am Dear Sir with the greatest Respect your Most Faithful & Obt Hble Servt,
      Edm: Jenings
     
    